Citation Nr: 0119785	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-20 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to reinstatement of the veteran's National 
Service Life Insurance policy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 determination of the 
Department of Veterans Affairs Regional Office and Insurance 
Center (IC) in Philadelphia, Pennsylvania that the veteran 
was not entitled to reinstatement of a National Service Life 
Insurance policy.


FINDINGS OF FACT

1.  In 1949, the veteran applied for and was granted a 
National Service Life Insurance policy.  

2.  The veteran's life insurance policy lapsed on November 
19, 1994.

3.  In October 1999, the veteran filed an application for 
reinstatement of this insurance policy.  

4.  The veteran suffers from arrhythmia, chronic prostatitis, 
and diabetes mellitus.

5.  At the time of his application, the veteran was not in 
good health, as defined by the applicable VA criteria.


CONCLUSION OF LAW

The basic criteria for entitlement to reinstatement of a 
National Service Life Insurance policy have not been met.  
38 U.S.C.A. § 1922 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 8.7, 8.8 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in 1949, the veteran applied for 
and was granted a National Service Life Insurance policy.  
The record further reflects that the veteran's life insurance 
policy lapsed on November 19, 1994.

In October 1999, the veteran filed an Application for 
Reinstatement (VA Form 29-352), seeking reinstatement of this 
insurance policy.  38 C.F.R. § 8.7 (2000) (previously 
38 C.F.R. § 8.11, redesignated but not changed) specifically 
requires that, in the case of reinstatement of a lapsed 
policy after six months, the veteran must be in good health 
on the date of the reinstatement application. 

The IC considered the application and determined the veteran 
did not meet the statutory requirement of good health.  The 
veteran has perfected an appeal regarding this determination.

Medical records associated with the claims folder indicate 
that the veteran suffers from arrhythmias (atrial 
fibrillation), and that he has had three relatively recent 
episodes (in January, April, and September 1999).  These 
records also reflect that the veteran suffers from diabetes 
mellitus, non-insulin dependent.  It is noted that in 1989 
service connection was established for hypertension with 
atrial fibrillation, and chronic prostatitis (chronic 
prostatitis was diagnosed in 1989, according to outpatient 
treatment records).  

As noted, in order to be eligible for reinstatement of 
National Service Life Insurance, the veteran must be in "good 
health."  The regulation requires the Secretary to develop 
and publish underwriting standards, based as far as 
practicable on general insurance usage, for determining 
whether an individual is in good health. 38 C.F.R. § 8.0(b) 
(2000).  In response, the Secretary has promulgated Veterans 
Benefits Manual M29-1, Part V, Medical Underwriting 
Procedures (M29-1), which contains guidelines for evaluating 
applications for the various insurance programs administered 
by the VA.

In the present case, as the veteran clearly filed his 
application for reinstatement after his policy had lapsed 
more than six months, the only question at issue is whether 
the veteran was in "good health" at the time of his 
application.  

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  For the purpose of meeting good health requirements a 
rating of 140 or less is necessary. M29-1, Part 1, Paragraph 
1.01(c).  In denying the veteran's application for 
reinstatement of the insurance policy, the IC relied 
primarily upon the aforementioned medical evidence.  

According to the M29-1 manual, the veteran's age, height, and 
weight equates to a mortality debit of 130; his history of a 
severe prolonged episode or recurrent episodes of arrhythmia 
within one year equates 500 debits; his chronic prostatitis 
equates 50 debits; and his diabetes mellitus, with an 
overweight condition, is assigned 150 debits. 

Because the uncontroverted medical evidence clearly 
establishes the presence of the above mentioned disabilities, 
the veteran's mortality ratio of risk is clearly in excess of 
140, prohibiting a finding of "good health."  Veterans 
Benefits Manual M29-1, Part V, Medical Underwriting 
Procedures.  As such, the veteran's application must be 
rejected due to ineligibility under 38 U.S.C.A. § 1922.

The veteran has not argued that the he does not suffer from 
the above referenced disabilities.  Rather, he contends that 
his service-connected disabilities - particularly the 
arrhythmia - should not have been considered in determining 
whether his National Service Life Insurance policy should 
have been reinstated.  He has also pointed out that he was 
under the impression that he only had to be in the same state 
of health when applying for reinstatement as he was 31 days 
after the date the policy lapsed, and that VA had not proven 
otherwise.  

However, these contentions are of no legal significance as 
they are not relevant to the applicable criteria for 
reinstatement of lapsed insurance policies. 

Specifically, regarding the former contention, the veteran is 
referring to initial entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 1991 & Supp. 
2000) (certain veteran's are eligible for such insurance if 
found by VA to be suffering from a disability or disabilities 
for which compensation would be payable at 10 percent or 
more; and if, except for such disability or disabilities, he 
would be insurable according to VA standards of good health; 
the Board also notes that such policies are available for 
veteran's released on or after April 1951, so the veteran 
here, released in 1948, would not be eligible in any event).  

Regarding the latter argument, the Board notes that the 
veteran is essentially referring to a requirement for 
reinstatement when an application for same is received within 
6 premium months of the lapse of the policy.  See 38 C.F.R. 
§ 8.8(a) (2000) (within 6 premium months including the 
premium month for which the unpaid premium was due, provided 
the applicant be in as good health on the date of application 
and tender of premiums as he or she was on the last day of 
the grace period of the premium in default and furnishes 
satisfactory evidence thereof).  As the veteran's application 
was clearly received after this 6 month period, this 
provision is not for application.   

In conclusion, application of the guidelines established by 
the Secretary results in a clear finding that the veteran is 
not in "good health" as defined by the insurance regulations.  
The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the veteran's application for 
reinstatement of National Service Life Insurance must be 
denied.

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not specifically addressed this new legislation 
with regard to this claim on appeal.  However, by virtue of 
the September 2000 statement of the case and November 2000 
supplemental statement of the case, the veteran has been 
given notice of the evidence necessary to support the claim.  
The Board finds the duty to assist the appellant in the 
development of the claim under the VCAA has been met.  Again, 
where, as here, the law is dispositive, the appeal must be 
terminated or denied as without legal merit.  Sabonis, supra.  
As such, even if applicable, further development consistent 
with the dictates of Veterans Claims Assistance Act of 2000 
would not result in a different outcome of this matter.


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

